Citation Nr: 1431335	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  06-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service-connected burial benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to November 1951 and from February 1954 to January 1957, to include combat duty in the Korean War.  His decorations included the Purple Heart Medal.  The Veteran died in February 2005 and his surviving spouse is the appellant in this matter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case was remanded by the Board for additional development in July 2009.  Pursuant to the instructions of this remand-and the holding in Manlincon v. West, 12 Vet. App. 238, 240-241 (1999)-a statement of the case addressing the issue of entitlement to service connected burial benefits was completed in January 2013.  A substantive appeal, (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was received thereafter in February 2013; as such, a timely appeal with respect to the issue of entitlement to service-connected burial benefits has been perfected and will also be addressed herein. 

In March 2007, a hearing was held before a Veterans Law sitting at the RO.  A transcript of this hearing is of record.  The Veterans Law Judge who conducted the March 2007 hearing has retired from the Board.  Pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. §§ 20.707, 20.711 (2013), the Board contacted the appellant by letter dated in March 2014 and inquired whether she desired another hearing before a Veterans Law Judge, but she responded in April 2014 that she did not wish to appear at another hearing.    

Medical expert opinions from the Veterans Health Administration (VHA) in accordance with VHA Directive 2010-044 were received in October 2008 and April 2009.  The appellant was provided with a copy of these opinions in April 2009 and offered the opportunity to respond.   

The Board notes that, during portions of the appellant's appeal, a Veterans Service Organization, Disabled American Veterans (DAV), has, at times, acted on her behalf.  However, there is no properly executed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, of record.  See 38 C.F.R. § 14.631(a) (to represent a claimant before VA, a VA Form 21-22 must be filed).  In this regard, while the Veteran properly appointed DAV as his representative during his lifetime, there is no indication that the appellant executed her own VA Form 21-22 in favor of DAV.  Therefore, the Board finds that the appellant is unrepresented in this matter.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  To the extent there are records in the Virtual VA file that are not physically of record in the paper claims file, such records are documented to have been considered in the August 2013 supplemental statement of the case (SSOC).  Further, the appellant's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as meningioma, with atrial fibrillation and coronary artery disease identified as contributing causes of death.  

2.  At the time of death, the Veteran was service-connected for residuals of a shell fragment injury to muscle group VII of the right forearm and bilateral hearing loss, each rated as 10 percent disabling, and a laceration of the right eyebrow with retained foreign body, rated as noncompensable.  

3.  The Veteran did not sustain a traumatic brain injury during service. 

4.  A disability of service origin or a service-connected disability did not cause or contribute to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).

2.  The criteria for service-connected burial benefits are not met.  38 U.S.C.A. 
§ 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2013); 79 Fed. Reg. 109, 32658-62 (June 6, 2014), to be codified at 38 C.F.R. §§ 3.1700-3.1713.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As will be discussed herein, the resolution of the claim for service-connected burial benefits is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA service-connected burial benefits.  As such, the VCAA is inapplicable with respect to this issue.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 
2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a letter was provided to the appellant in April 2005, prior to the initial unfavorable decision issued in July 2005, informed her of her and VA's respective responsibilities in obtaining evidence and information and advised her of the elements necessary to establish entitlement to DIC benefits, to include those based on service connection for the cause of the Veteran's death.  While this letter, as required by Hupp, did not provide the appellant with a statement of the conditions for which the Veteran was service-connected at the time of his death, an August 2009 letter provided to the appellant did provide her of this information and the other notice required by Hupp.  This letter also provided the appellant with notice as to how VA determines an effective date, the form of which, as applicable to the instant appeal, supplies her with the notice required by Dingess/Hartman v. Nicholson.  While the Board recognizes that the August 2009 letter was provided after the initial decision, the deficiency in the timing of this notice was remedied by readjudication in the August 2013 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and his post-service VA treatment records, to include the additional available records from the VA medical facilities in Palo Alto and Fresno, California, requested in the July 2009 remand, have been obtained.  The appellant was also requested on more than one occasion, to include by way of an August 2009 letter following the July 2009 remand, to submit or identify any additional evidence pertinent to her claim, but has not identified any additional, outstanding records that need to be obtained.  

Additionally, the aforementioned VHA opinions received in October 2008 and April 2009 addressed the matter of whether the Veteran's death was related to a service connected disability or any other disability of in-service origin.  In their totally, these opinions are sufficient to render an equitable resolution with respect to the claim for service connection for the cause of the Veteran's death.  In this regard, the medical professionals who completed these opinions considered all of the pertinent evidence of record, and included a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the medical professionals offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion regarding the claim for service connection for the cause of the Veteran's death has been met.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

Additionally and as previously noted, in March 2007, the appellant was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2007 hearing, the VLJ noted the issue on appeal, as well as the fact that there was a probative medical opinion suggesting a nexus between the Veteran's death and service, which is the central matter for consideration in the adjudication of the appellant's appeal.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on such hearing testimony, the Board subsequently obtained expert opinions from VHA regarding the etiology of the cause of the Veteran's death, and remanded the case to obtain outstanding VA treatment records.  As such, the Board finds that, consistent with Bryant, the VLJ who conducted the March 2007 hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, the Board remanded the appellant's claim in July 2009 to obtain additional VA treatment records.  All such available VA records have been obtained, and the Board thus finds that there has been substantial compliance with the July 2009 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis

The Board notes, at the outset, that it has reviewed all of the evidence of record, to include in the paper claims file and the Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.   

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for the Cause of the Veteran's Death

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto. 
38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

With the above criteria in mind, the facts and contentions will be summarized.  The Veteran's death certificate lists the immediate cause of his death in February 2005 as meningioma, with atrial fibrillation and coronary artery disease listed as contributing causes of the death.  At the time of death, the Veteran was service-connected for residuals of a shell fragment injury to muscle group VII of the right forearm and bilateral hearing loss, each rated as 10 percent disabling, and a laceration of the right eyebrow with retained foreign body, rated as noncompensable.  

The appellant's essential contention is that there was an etiologic relationship between the Veteran's service-connected laceration of the right eyebrow with retained foreign body, or other related in-service injury/pathology, and the brain meningioma which caused his death.  As to the nature of this service-connected disability, January 1951 STRs describe a perforating gunshot wound that entered the medial portion of the right arm, four inches below the elbow, and exited the lateral aspect of the right arm, five inches below the elbow, that did not involve artery or nerve involvement.  

Also described in an undated STR is a "tiny" wound in the right upper eyelid felt to "probably" be incurred coincident with the gunshot wound to the right arm.  Clinical findings at that time included "ecchymotic bluish yellow discoloration" with no swelling or tenderness.  There is no indication that the gunshot wound treated at that time otherwise involved the structure of the skull, traumatic injury to the brain, or loss of consciousness.  In this regard, on a medical history completed in November 1951, the Veteran specifically denied having frequent or severe headaches, dizziness or fainting spells, memory loss or amnesia, or epilepsy.  The same history, with the exception that the Veteran did report a history of dizziness or fainting spells, was recorded on a medical history collected proximate to separation from the Veteran's second and final period of active duty in December 1956. 

After service, the first VA examination conducted in April 1957 included an eye  examination in which the examiner, upon palpation of "the soft tissue of the right  brow and as far as possible underneath the supra-orbital ridge" did not palpate any object.  There was a small non-tender and smooth bony excrescence in the central portion of the frontal brow that was "part and parcel of the bone itself."  The ophthalmoscopic examination was entirely normal, and the impression included "[no] true clinical evidence of foreign material in the right brow tissue" and no ocular pathology.  An X-ray at such time revealed minute metallic fragments in the region of the right brow, but the skull was otherwise within normal limits and the fragments have not caused significant bony disturbance.  Based on this lack of clinical evidence of pathology involving the right eyelid, the Veteran's initial claim for service connection for a shrapnel wound of the right eye was denied by a May 1957 rating decision.  

Thereafter, a January 1996 VA examination demonstrated a well healed scar over the right eyebrow region with slight thickening above this scar.  There was no evidence of gross deformity or inflammation.  Based on these findings, an April 1996 rating decision reopened the claim for service connection for a shrapnel wound of the right eye and granted service connection for a laceration of the right eyebrow and, as indicated above, assigned a noncompensable rating.   

The Veteran was diagnosed with a brain meningioma in December 2001.  Pertinent evidence thereafter includes a November 2004 VA examination that revealed no evidence of a right eyebrow scar, and the absence of such scaring is substantially confirmed by review of color photographs of the Veteran's right eyebrow received in December 2004.  

Positive evidence in support of the appellant's claim was submitted in the form of an August 2005 statement from a VA physician, who the appellant testified had provided significant treatment to the Veteran, that opined that based on a neurology journal (Neurology 2002; 58 1849-1852; American Academy of Neurology), the Veteran's meningioma "could" have been caused by the in-service shrapnel wounds.  The cited portion of this journal found an association between head trauma and subsequent meningioma, particularly for head trauma that occurred ten to nineteen years prior to the onset of meningioma. 

After reviewing the claims file in its entirety, the VA medical expert-a staff physician in the neurology section of a VA medical center and associate professor at a medical school-who completed the aforementioned VHA opinion received in October 2008 responded "No" with respect to the question posed as to whether it was at least as likely as not that the Veteran's service-connected shell fragment wound to the right eyebrow region with a retained foreign body substantially or materially contributed to his fatal brain meningioma.  In providing his rationale for this opinion, the physician indicated that he had reviewed the journal article cited in the positive August 2005 opinion set forth above, as well as other articles linking head trauma to meningioma, and that his conclusion from review of this literature was that, while there was valid evidence for an association between head trauma and meningioma development, such an association was "not very strong and has not shown to be causal."  The physician also concluded as follows:  

Although there are a few case reports where a meningioma grows in a way that seems to be stimulated by a foreign body . . . there is clearly insufficient evidence . . . to conclude that retained shrapnel "as likely as not" substantially or materially contributed to [the Veteran's] fatal brain meningioma.  

With respect to the aforementioned VHA opinion received in April 2009, which was also completed by a staff physician in the neurology department of a VA medical center, this opinion is again documented to have been based on a review of the claims file, and the opinion was again negative to the appellant's claim.  After setting forth in detail the relevant clinical evidence, to include the STRs, the physician concluded that the Veteran did not meet the criteria for a mild or severe traumatic brain injury.  He also stated that "the small metallic fragment [referring to a small right supraorbital metallic foreign body seen on a December 2001 MRI]. . .  did not cause a skull defect and was at a site removed from the subsequent meningioma."  As such, the physician stated that the Veteran did not meet the criteria for the individuals with head trauma discussed in the journal article that was the basis for the positive August 2005 opinion.  Moreover, the physician stated that, with respect to the "general consensus of etiological risk factors for the development of meningioma . . . [such consensus was that] [a]t best there may be a slight increase in the risk of developing a meningioma after head trauma."  

In his conclusion, the VA physician who rendered the opinion received in April 2009 found that the criteria for service connection for the cause of the Veteran's death-based on the theory presented by the appellant-were not met, as he found that it was "less likely [than not] that the laceration to the right eyebrow with retained foreign body for which the [Veteran] is service[-]connected is the cause of the [the Veteran's] recurrent malignant meningioma that was cited as the proximate cause of death."   

Given the conflicting medical opinions with regard to the Veteran's cause of death, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Garielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Based on a review of the contemporaneous evidence contained in the STRs, the Board, as was concluded by the VA physician who rendered the VHA opinion received in April 2009, finds that the Veteran simply did not sustain the type of brain trauma in service contemplated in the study referenced in the journal relied upon by the VA physician who completed the positive August 2005 opinion.  As such, the Board finds this opinion, the credibility of which is presumed, to be based on an inaccurate factual premise and to thus have no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  With respect to whether any foreign body that remained in the right eyebrow several decades after service-a fact that is very much in dispute given that, even at the time of the first post-service VA examination conducted in April 1957, there was no clinical evidence of a foreign body or other pathology involving the right eyelid-substantially or materially contributed to the Veteran's meningioma, the Board finds the negative VHA opinions rendered in this regard to be definitive as to these matters.  Nieves-Rodriguez, supra; Stefl, supra.

As for the assertions and testimony by the appellant, who was revealed at the March 2007 hearing to be a nurse with experience working in convalescent homes, while her training as a nurse qualifies her as competent to offer medical opinions, the Board must also take into account whether such a medical professional is outside the scope of the matter under consideration.  Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment).  

Notably, although not disparaging the qualifications of the appellant, her qualifications are less impressive than those of the VA physicians who rendered the negative VHA opinions.  See Black v. Brown, 10 Vet. App. 297 , 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment). Specifically, the physicians who rendered the VHA opinions are neurologists and have specialized training in matters of the brain while the appellant was a nurse in convalescent homes. 

In short, therefore, the Board finds that the probative weight of the conclusions by the VA physicians who rendered the VHA opinions with regard to whether there is a medical nexus between the Veteran's meningioma and his service connected eyelid laceration, or an incident, symptomatology, or pathology incurred in service, to greatly outweigh any of the appellant's statements or opinions in this regard.

Therefore, the most probative evidence of record weighs against a conclusion that a disability of service origin caused or contributed to the Veteran's death.  The Board has considered the applicability of the benefit of the doubt doctrine, and while the Board is sympathetic to the appellant's contentions, the preponderance of the evidence is against her claim of entitlement to service connection for the cause of the Veteran's death.  As such, this doctrine is not applicable in the instant appeal and the claim for service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Service-Connected Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2013).  Under 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a), a greater burial allowance is warranted if the Veteran died from a service-connected disability.  

On July 7, 2014, VA amended the applicable regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  79 Fed. Reg. 109, 32658-62 (June 6, 2014).  While the AOJ has not had an opportunity to consider the appellant's claim under such revised regulations, the Board finds no prejudice in proceeding with a decision on her claim at this time as the new regulations do not change the substantive requirement that, to be paid a burial allowance based on a service-connected death, the Veteran must have died as a result of a service-connected disability or disabilities, which is identical to the requirements in 38 C.F.R. § 3.1600(a) (2013).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In the instant case, the appellant was awarded burial benefits based on a death due to a nonservice-connected disability in July 2005.  However, as the Veteran herein has not been found to have died as a result of a service-connected disability, the claim for service-connected burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  


ORDER

Service connection for the cause of the Veteran's death is denied.

Service-connected burial benefits is denied.   



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


